DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 15880151. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the patent recites all the elements of claim 30 of the application.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following claims 30-34,36-46,48-49 and is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kawaguchi et al (US 20130029684 A1).

As per claim 30, Kawaguchi discloses a modular array microphone system (fig. 10) comprising
 a first microphone module 1a and a second microphone module (the second 1a should be 1b as described in para. 108), 
wherein each of the first and second microphone modules comprises: 
a housing (the portion of device 1a/1b holding the microphones in place), having a first end (the left side of 1a/1b), a middle portion (the middle portion), a second end (the right side of 1a 1b), and a length extending from the first end to the second end (the length between the left and right sides); 
an audio bus (the portion of network 10 that goes into each of 1a and 1b); and 
a plurality of microphones (m11, m22… ect in each of 1a/1b) supported by the housing and generally dispersed across the length of the housing as shown in fig. 10, 
each of the plurality of microphones in communication with the audio bus (via the I/O of 3 and 4 as shown in fig. 11), 
wherein the plurality of microphones includes a first cluster of microphones proximate the first end (the column of microphones on the left side), a second cluster of microphones proximate the second end (the column of microphones on the right side), and a third cluster of microphone proximate the middle portion (the column of microphones in the middle of the modules 1a/1b).












As per claim 31, The system of claim 30, wherein each of the first and second microphone modules further comprises a module processor (fig. 11, 3,4 ) in communication with the plurality of microphones and the audio bus (AS SHOWN IN FIG. 10), 
the module processor configured to detect (any signal received by the IO port 3 from processor 20, for example as part of the signaling protocol used by the bus 10 to perform the functions ) from the bus the presence of an array processor 20 in communication with the audio bus and configure the audio bus to pass audio signals from the plurality of microphones to the array processor (the audio bus is used to send signals from the microphones to the processor 20, para. 108).

As per claim 32, The system of claim 31, wherein the array processor processes the audio signals from the plurality of microphones (para. 101: the position of the speech source is specified by integrating the results in the speech processing server) to form at least one steerable beam (the beam is based on the identified position of the source, where the beam is steerable via the moving source).

As per claim 33, The system of claim 32, wherein the steerable beam comprises the audio signals from at least one of the first cluster of microphones, the second cluster of microphones, and the third cluster of microphones (the microphones from each module are used for the final position determination/beam as per para. 101).

As per claim 34, The system of claim 30, wherein the first microphone module and the second microphone module are connected together to form a composite array microphone comprising at least one composite cluster (the modules are networked together as shown in fig. 10 in order to form a composite array microphone via the actions of the server 20 as per par. 101), where each module comprises a composite cluster of microphones.

As per claim 36, The system of claim 30, wherein the first cluster of microphones comprises a quantity of (X)2 microphones, the second cluster of microphones comprises a quantity of (Y)2 microphones and the third cluster of microphones comprises a quantity of (Z)3 microphones as shown in fig. 10.

As per claim 37, 37. (New) The system of claim 36, wherein Z is greater than X and Z is greater than Y as per claim 36 rejection.

As per claim 38, The system of claim 37, wherein X is equal to Y as per the claim 36 rejection.

As per claim 39, The system of claim 36, wherein X is equal to Y as per the claim 36 rejection.

As per claim 40,  the claim 30 rejection discloses a modular array microphone system comprising a first microphone module connected to a second microphone module (per claim 30 rejection), 
wherein each of the first and second microphone modules comprises: 
a housing, having a first end, a middle portion, a second end, and a length extending from the first end to the second end (per claim 30 rejection); 
an audio bus (per claim 30 rejection); and 
a plurality of microphones supported by the housing and generally dispersed across the length of the housing (per claim 30 rejection), 
each of the plurality of microphones in communication with the audio bus, wherein the plurality of microphones includes at least one cluster of microphones (per claim 30 rejection); 
wherein the second end of the first microphone module is connected to the first end of the second microphone module at a connection point (via the audio bus/network as shown in fig. 10) to form a composite array microphone (as shown in fig. 10), the composite array microphone comprising at least one composite cluster (each module comprises a composite cluster).

As per claim 41,  the at least one cluster of microphones comprises a first cluster of microphones proximate the first end, a second cluster of microphones proximate the second end, and a third cluster of microphone proximate the middle portion (as per the claim 30 rejection).

As per claim 42, The system of claim 40, wherein each of the first and second microphone modules further comprises a module processor in communication with the plurality of microphones and the audio bus, the module processor configured to detect the presence of an array processor in communication with the audio bus and configure the audio bus to pass audio signals from the plurality of microphones to the array processor (per claim 31 rejection).

As per claim 43, The system of claim 42, wherein the array processor processes the audio signals from the plurality of microphones to form at least one steerable beam (per the claim 32 rejection).
As per claim 44, the system of claim 40, wherein the at least one composite cluster comprises a first composite cluster, a second composite cluster, and a third composite cluster (the first second and third clusters of the claim 30 rejection).
As per claim 45, the system of claim 44, wherein the first composite cluster comprises a first cluster of the first microphone module (as per the claim 44 rejection).
As per claim 46, the system of claim 45, wherein the second composite cluster comprises a second cluster of the second microphone (as per the claim 44 rejection).
As per claim 48, the system of claim 44, wherein the third composite cluster is located proximate the connection point of the first and second microphone modules as shown in fig. 10 and as per the claim 30,44,45 rejections).

As per claim 49, A microphone module, comprising: 
an audio bus (per claim 30 rejection); and 
a plurality of microphones generally dispersed across a length of the microphone module, each of the plurality of microphones in communication with the audio bus (as per the claim 30 rejection), 
wherein the plurality of microphones includes at least one cluster of microphones (as per the claim 30 rejection); 
wherein the microphone module is connectable to another microphone module to form a composite array microphone (per the claim 40 rejection), 
the composite array microphone comprising at least one composite cluster that is comprised of the at least one cluster of microphones (per the claim 30 and 40 rejections).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims 35,47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al (US 20130029684 A1) as applied to claim 30 above, and further in view of Ayrapetian et al (US 9966059 B1).

As per claim 35, the system of claim 34, Kawaguchi does not disclose wherein the at least one composite cluster comprises a combination of the second cluster of the first microphone module and the first cluster of the second microphone module.
Ayrapetian teaches that beamformers can use reconfigurable subsets/clusters of microphones in order to simplify beamforming calculations (abstract).  It would have been obvious to one skilled in the art that different subsets/clusters could be configured in order to simplify calculations, where simplifying the array of microphones/composite cluster on a module could comprise microphone from the first second and third clusters as per the particular implementation in order to simplify calculations.
As per claim 47:The system of claim 46, wherein the third composite cluster comprises a combination of the second cluster of the first microphone module and the first cluster of the second microphone module (as per the teachings of the claim 35 rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
August 10, 2022